                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


SACKIE ROBY,

                      Plaintiff,

               v.                                           Case No. 21-C-345

JANE AND JOHN DOES, et al.,

                      Defendants.


                                    DECISION AND ORDER



       Plaintiff Sackie Roby, who is confined at the Winnebago Correctional Center and

representing himself in this 42 U.S.C. §1983 case. On May 6, 2021, the Court screened the

complaint and concluded that it failed to state a claim upon which relief could be granted. The

Court gave Roby the opportunity to file an amended complaint to cure the deficiencies identified

in the screening order. The Court advised Roby that the amended complaint had to be filed by

June 7, 2021, and warned him that, if he did not file an amended complaint by the deadline, “the

Court [would] dismiss this action based on the original complaint’s failure to state a claim.” Dkt.

No. 9 at 5. The deadline has passed, and Roby did not file an amended complaint.

       IT IS THEREFORE ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) based on the complaint’s failure to state a claim upon

which relief can be granted.

       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).




         Case 1:21-cv-00345-WCG Filed 06/15/21 Page 1 of 2 Document 10
       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

       Dated at Green Bay, Wisconsin this 15th day of June, 2021.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge




This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
unless he demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
these deadlines. See Fed. R. Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




                                                     2

         Case 1:21-cv-00345-WCG Filed 06/15/21 Page 2 of 2 Document 10
